                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


KIM QUICK, Trustee of Contractors, Laborers,
Teamsters and Engineers Health & Welfare Plan
and Trustee of Contractors, Laborers, Teamsters
and Engineers Pension Plan; AARON FICHTER,
                                                                    8:19CV401
Trustee of Contractors, Laborers, Teamsters and
Engineers Health & Welfare Plan and Trustee of
Contractors, Laborers, Teamsters and Engineers
Pension Plan; RON KAMINSKI, Trustee of
Contractors, Laborers, Teamsters and Engineers
Health & Welfare Plan and Trustee of                                  ORDER
Contractors, Laborers, Teamsters and Engineers
Pension Plan; TIM MCCORMICK, Trustee of
Contractors, Laborers, Teamsters and Engineers
Health & Welfare Plan and Trustee of
Contractors, Laborers, Teamsters and Engineers
Pension Plan; RON FUCINARO, Trustee of
Contractors, Laborers, Teamsters and Engineers
Health & Welfare Plan and Trustee of
Contractors, Laborers, Teamsters and Engineers
Pension Plan; JOSH RENDER, Trustee of
Contractors, Laborers, Teamsters and Engineers
Health & Welfare Plan and Trustee of
Contractors, Laborers, Teamsters and Engineers
Pension Plan; LABORERS INTERNATIONAL
UNION OF NORTH AMERICA, LOCAL 1140,
and       INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 571,
                       Plaintiffs,
        vs.
RUPERT CONSTRUCTION CO.,
                       Defendant.



       This matter is before the Court on Mark Daly, Gerald Friedrichsen, and the law firm
Fitzgerald, Schorr, Barmettler & Brennan, P.C., LLO’s Motion to Withdraw as counsel for
Defendant Rupert Construction Co. (Filing No. 10). Defendant’s counsel has advised that, despite
his efforts, he has been unable to communicate with Defendant. Counsel states that he has
attempted to communicate with Defendant through email, telephone calls, and a personal visit to
Defendant’s premises, to no avail. Counsel represents that when he called Defendant’s telephone
number, he received a recorded message that the number has been disconnected. Counsel’s visit
to Defendant’s premises revealed that Defendant appears to have abandoned the property.
Seemingly due to counsel’s inability to locate and communicate with Defendant, a clerk’s entry of
default was entered against Defendant on January 14, 2020. (Filing No. 9.)

       Under the circumstances, the Motion to Withdraw will be granted. Defendant is advised
that it cannot litigate in this forum without representation by licensed counsel. See Rowland v.
California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 202 (1993) (“[A]
corporation may appear in the federal courts only through licensed counsel”). Therefore, substitute
counsel must promptly enter an appearance on its behalf. See Ackra Direct Mktg. Corp. v.
Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996) (stating that a corporation was technically in
default as of the date its counsel was permitted to withdraw from the case without substitute
counsel appearing).

       Accordingly,

       IT IS ORDERED:

       1.      Mark Daly, Gerald Friedrichsen, and the law firm Fitzgerald, Schorr, Barmettler &
Brennan, P.C., LLO’s Motion to Withdraw (Filing No. 10) is granted.

       2.      Mr. Daly shall promptly mail a copy of this Order to Defendant and file a certificate
of service indicating the date the Order was mailed, and specifying the names of the individuals
served and the addresses to which the Order was sent. Mr. Daly will not be relieved of applicable
duties to the Court, Defendant, and opposing counsel until the certificate of service is filed.

       Dated this 16th day of January, 2020.

                                                      BY THE COURT:
                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                  2
